Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of EP19167587, filed in EPO on 4/5/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 6, 7, 8, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fillmore et al (NPL “Age-specific MRI brain and head templates for healthy adults from 20 through 89 years of age”, Published 4/8/2015, Aging Neuroscience) in view of Mori et al (U.S. Patent Pub. No. 2017/0357753, hereafter referred to as Mori) in view of Small et al (U.S. Patent Pub. No. 2017/0039714, hereafter referred to as Small)

Regarding Claim 1, Fillmore teaches a method for creating an age-specific quantitative atlas for a biological object, the method comprises the following steps of: 
obtaining a quantitative map of the biological object for each subject of a healthy subject population (page 2, Fillmore teaches imaging the brain of the subject between age 20, page 63-70.); 
generating an age-specific initial map for the biological object using a weighted mean of intensities of quantitative maps obtained by the obtaining step (page 2, Fillmore teaches study-specific templates in this case is a very precise mapping to the common space, which is determined from the actual participants of the study.), 
page 2, col. 2, Fillmore teaches age-appropriate templates for the multiple studies; Fillmore teaches age-appropriate templates for the neuroimaging data.); 
spatially registering each of the quantitative maps obtained by the obtaining step on the age-specific initial map (page 3, page 4, Figure 1, Fillmore teaches registering head to the MNI-152, and also registering different brain images with the different brain images.).
Fillmore does not explicitly disclose repeating the generating and spatially registering steps iteratively so that at each iteration: a new age-specific initial map is created from the quantitative maps obtained at an end of a previous spatial registration step; 
the quantitative maps obtained at the end of the previous spatial registration step are then further registered on the new age-specific initial map; and 
performing the repeating step until reaching a first predefined alignment threshold between all spatially registered quantitative maps.
Mori is in the same field of art of medical imaging of the brain. Further, Mori teaches repeating the generating and spatially registering steps iteratively so that at each iteration: a new age-specific initial map is created from the quantitative maps obtained at an end of a previous spatial registration step (paragraph 43, paragraph 44, paragraph 55-paragraph 60, Mori teaches generating a whole-brain mapping and then over-laying over the different images.); 
the quantitative maps obtained at the end of the previous spatial registration step are then further registered on the new age-specific initial map (paragraph 48-paragraph 51, Mori teaches image registering of the brain image and then for the volume and intensities and shapes.); and 
paragraph 27, paragraph 28, paragraph 50-paragraph 55, Mori teaches performing iterative large deformation diffeomorphic metric mapping with iterative inhomogeneity correction.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fillmore by incorporating the age based images template and the image processing of the registering the different age brain images that is taught by Mori, to make the invention that captures brain images of the different age and then makes a determination of the brain age and the damage to the brain region; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need in the art for a method for direct estimation of patient attributes based on MRI brain atlases (paragraph 9, Mori).
Fillmore in view of Mori does not explicitly disclose storing the new age-specific initial map obtained at an end of an iterative process of the repeating step as the age-specific quantitative atlas for the biological object characterized by the specific age.
Small is in the same field of art of medical imaging of the patient. Further, Small teaches storing the new age-specific initial map obtained at an end of an iterative process of the repeating step as the age-specific quantitative atlas for the biological object characterized by the specific age (paragraph 95-paragraph 100, Small teaches co-registering multiple images together to generate a new brain image that demonstrate the different age brain images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fillmore in view of Mori by incorporating the imaging that is taught by Small, to make the invention that captures brain 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 4, Fillmore in view of Mori in view of Small discloses wherein a kernel is used for a generation of the age-specific initial map (paragraph 10-paragraph 13, Mori teaches capturing images of the patient.).  

Regarding Claim 6, Fillmore teaches a method for comparing quantitative values of a parameter measured for an investigated biological object characterized by a specific age with quantitative values of the parameter obtained for an age-specific quantitative atlas (Introduction, page 1 and page 2, Fillmore), the method comprises the steps of:
automatically creating the age-specific quantitative atlas for the parameter by the substeps of: 
obtaining a quantitative map of a biological object for each subject of a healthy subject population (page 2, Fillmore teaches imaging the brain of the subject between age 20, page 63-70.); generating an age-specific initial map for the biological object using a weighted mean of intensities of quantitative maps obtained by the obtaining steps (page 2, Fillmore teaches study-specific templates in this case is a very precise mapping to the common space, which is determined from the actual participants of the study.), wherein the age-specific initial map is generated for the specific age (page 2, col. 2, Fillmore teaches age-appropriate templates for the multiple studies; Fillmore teaches age-appropriate templates for the neuroimaging data.); 
spatially registering each of the quantitative maps obtained by the obtaining step on the age-specific initial map (page 3, page 4, Figure 1, Fillmore teaches registering head to the MNI-152, and also registering different brain images with the different brain images.).
Fillmore does not explicitly disclose repeating the generating and spatially registering steps iteratively so that at each iteration: a new age-specific initial map is created from the quantitative maps obtained at an end of a previous spatial registration step; 
the quantitative maps obtained at the end of the previous spatial registration step are then further registered on the new age- specific initial map; 
performing the repeating step until reaching a first predefined alignment threshold between all spatially registered quantitative maps; storing the new age-specific initial map obtained at an end of an iterative process of the repeating step as the age-specific quantitative atlas for the biological object characterized by the specific age; 
acquiring a quantitative map of the investigated biological object for the parameter resulting in an acquired quantitative map; 
automatically comparing the acquired quantitative map with the age-specific atlas in order to show differences between parameter values of the acquired quantitative map with respect to the age-specific atlas.  
Mori is in the same field of art of medical imaging of the brain. Further, Mori teaches repeating the generating and spatially registering steps iteratively so that at each iteration: a new age-paragraph 43, paragraph 44, paragraph 55-paragraph 60, Mori teaches generating a whole-brain mapping and then over-laying over the different images.); 
the quantitative maps obtained at the end of the previous spatial registration step are then further registered on the new age- specific initial map (paragraph 48-paragraph 51, Mori teaches image registering of the brain image and then for the volume and intensities and shapes.); 
performing the repeating step until reaching a first predefined alignment threshold between all spatially registered quantitative maps (paragraph 27, paragraph 28, paragraph 50-paragraph 55, Mori teaches performing iterative large deformation diffeomorphic metric mapping with iterative inhomogeneity correction.); 
acquiring a quantitative map of the investigated biological object for the parameter resulting in an acquired quantitative map (paragraph 33-paragraph 36, Mori teaches different age images.); 
automatically comparing the acquired quantitative map with the age-specific atlas in order to show differences between parameter values of the acquired quantitative map with respect to the age-specific atlas (paragraph 33-paragraph 36, Mori teaches the difference between the images.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fillmore by incorporating the age based images template and the image processing of the registering the different age brain images that is taught by Mori, to make the invention that captures brain images of the different age and then makes a determination of the brain age and the damage to 
Fillmore in view of Mori does not explicitly disclose storing the new age-specific initial map obtained at an end of an iterative process of the repeating step as the age-specific quantitative atlas for the biological object characterized by the specific age.
Small is in the same field of art of medical imaging of the patient. Further, Small teaches storing the new age-specific initial map obtained at an end of an iterative process of the repeating step as the age-specific quantitative atlas for the biological object characterized by the specific age (paragraph 95-paragraph 100, Small teaches co-registering multiple images together to generate a new brain image that demonstrate the different age brain images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fillmore in view of Mori by incorporating the imaging that is taught by Small, to make the invention that captures brain images of the different age and then makes a determination of the brain age and the damage to the brain region, which then generates a new brain image; thus, one of ordinary skilled in the art would be motivated to combine the references since CBV often relies on manual labeling of relevant regions of interest (ROI), which cannot distinguish various entorhinal cortex areas without reliable anatomical landmarks (paragraph 6, Small).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

paragraph 50, Mori).  

Regarding Claim 8, Fillmore teaches a method for comparing quantitative values of a parameter measured for an investigated biological object characterized by a specific age with quantitative values of the parameter obtained for an age-specific quantitative atlas (Introduction, page 1 and page 2, Fillmore), the method comprises the steps of:
automatically creating the age-specific quantitative atlas for the parameter by the substeps of: 
obtaining a quantitative map of a biological object for each subject of a healthy subject population (page 2, Fillmore teaches imaging the brain of the subject between age 20, page 63-70.); generating an age-specific initial map for the biological object using a weighted mean of intensities of quantitative maps obtained by the obtaining steps (page 2, Fillmore teaches study-specific templates in this case is a very precise mapping to the common space, which is determined from the actual participants of the study.), wherein the age-specific initial map is generated for the specific age (page 2, col. 2, Fillmore teaches age-appropriate templates for the multiple studies; Fillmore teaches age-appropriate templates for the neuroimaging data.); 
spatially registering each of the quantitative maps obtained by the obtaining step on the age-specific initial map (page 3, page 4, Figure 1, Fillmore teaches registering head to the MNI-152, and also registering different brain images with the different brain images.).

the quantitative maps obtained at the end of the previous spatial registration step are then further registered on the new age- specific initial map; 
performing the repeating step until reaching a first predefined alignment threshold between all spatially registered quantitative maps; storing the new age-specific initial map obtained at an end of an iterative process of the repeating step as the age-specific quantitative atlas for the biological object characterized by the specific age; 
acquiring a quantitative map of the investigated biological object for the parameter resulting in an acquired quantitative map; 
automatically comparing the acquired quantitative map with the age-specific atlas in order to show differences between parameter values of the acquired quantitative map with respect to the age-specific atlas.  
Mori is in the same field of art of medical imaging of the brain. Further, Mori teaches repeating the generating and spatially registering steps iteratively so that at each iteration: a new age-specific initial map is created from the quantitative maps obtained at an end of a previous spatial registration step (paragraph 43, paragraph 44, paragraph 55-paragraph 60, Mori teaches generating a whole-brain mapping and then over-laying over the different images.); 
the quantitative maps obtained at the end of the previous spatial registration step are then further registered on the new age- specific initial map (paragraph 48-paragraph 51, Mori teaches image registering of the brain image and then for the volume and intensities and shapes.); 
paragraph 27, paragraph 28, paragraph 50-paragraph 55, Mori teaches performing iterative large deformation diffeomorphic metric mapping with iterative inhomogeneity correction.); 
acquiring a quantitative map of the investigated biological object for the parameter resulting in an acquired quantitative map (paragraph 33-paragraph 36, Mori teaches different age images.); 
automatically comparing the acquired quantitative map with the age-specific atlas in order to show differences between parameter values of the acquired quantitative map with respect to the age-specific atlas (paragraph 33-paragraph 36, Mori teaches the difference between the images.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fillmore by incorporating the age based images template and the image processing of the registering the different age brain images that is taught by Mori, to make the invention that captures brain images of the different age and then makes a determination of the brain age and the damage to the brain region; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need in the art for a method for direct estimation of patient attributes based on MRI brain atlases (paragraph 9, Mori).
Fillmore in view of Mori does not explicitly disclose storing the new age-specific initial map obtained at an end of an iterative process of the repeating step as the age-specific quantitative atlas for the biological object characterized by the specific age.
paragraph 95-paragraph 100, Small teaches co-registering multiple images together to generate a new brain image that demonstrate the different age brain images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fillmore in view of Mori by incorporating the imaging that is taught by Small, to make the invention that captures brain images of the different age and then makes a determination of the brain age and the damage to the brain region, which then generates a new brain image; thus, one of ordinary skilled in the art would be motivated to combine the references since CBV often relies on manual labeling of relevant regions of interest (ROI), which cannot distinguish various entorhinal cortex areas without reliable anatomical landmarks (paragraph 6, Small).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 10, Fillmore in view of Mori in view of Small discloses a display for displaying the age-specific quantitative atlas (paragraph 26, paragraph 50-paragraph 55, Mori).

Allowable Subject Matter
Claim 2, 3, 5, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665